                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ANTHONY R. TURNER,
                                   4                                                        Case No. 18-cv-02061-YGR (PR)
                                                        Plaintiff,
                                   5                                                        ORDER DENYING MOTION FOR
                                                 v.                                         RECONSIDERATION
                                   6
                                         KATHLEEN ALLISON, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9          On March 19, 2018, Plaintiff, a state prisoner currently incarcerated at Salinas Valley State

                                  10   Prison (“SVSP”), filed a pro se civil rights complaint under 42 U.S.C. § 1983. Dkt. 1. The

                                  11   operative complaint was the amended complaint, in which Plaintiff sought damages for alleged

                                  12   civil rights violations stemming from his incarceration at SVSP. Dkt. 10.
Northern District of California
 United States District Court




                                  13          On August 10, 2018, in its Order to Show Cause, the Court found Plaintiff had “on 3 or

                                  14   more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in

                                  15   a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or

                                  16   fails to state a claim upon which relief may be granted,” and further found Plaintiff was not “under

                                  17   imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g). Consequently, the Court

                                  18   ordered Plaintiff to show cause why the action should not be dismissed pursuant to 28 U.S.C.

                                  19   § 1915 (g). See Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005).

                                  20          On September 13, 2018, Plaintiff filed his response to the Order to Show Cause wherein he

                                  21   seemed to contest the Court’s finding that he is not “under imminent danger of serious physical

                                  22   injury” within the meaning of section 1915(g). Dkt. 19.

                                  23          On March 15, 2019, the Court determined that Plaintiff had not shown cause why this case

                                  24   should not be dismissed and IFP should not be denied under Section 1915(g), stating as follows:

                                  25                  Here, the Court notes that Plaintiff’s twenty-seven-page, single-
                                                      spaced handwritten response is difficult to decipher as it is
                                  26                  disorganized and filled with challenges to his conditions of
                                                      confinement during various time periods of his incarceration at
                                  27                  different prisons ([California State Prison]-Corcoran, California
                                                      Medical Facility, Deuel Vocational Institution (“DVI”), SVSP, Kern
                                  28                  Valley State Prison) from 2010 through 2018, including his various
                                                      periods of hospitalization at medical facilities at these prisons. See
                                   1                  id. Importantly, Plaintiff does not contest that the dismissals cited in
                                                      the Order to Show Cause fall within the definition of section 1915(g).
                                   2                  As mentioned, he does appear to be arguing that he should be allowed
                                                      to proceed IFP because he is in “imminent danger,” see 28 U.S.C.
                                   3                  § 1915(g) (providing for “imminent danger” exception), insofar as he
                                                      alleges that he has suffered excessive force by prison officials at DVI
                                   4                  in June of 2010 and also at CSP-Corcoran in October of 2012. None
                                                      of these alleged incidents of excessive force occurred at the prisons
                                   5                  where Plaintiff was incarcerated at the time he filed his complaint
                                                      (California Men’s Colony) and his amended complaint (California
                                   6                  State Prison-Los Angeles County). From what the Court can decipher
                                                      from his response, the Court finds that Plaintiff has not otherwise
                                   7                  shown that he was in imminent danger of serious physical injury or
                                                      subject to an “ongoing danger” at the time he filed either his
                                   8                  complaint or amended complaint. See Abdul-Akbar, 239 F.3d at 312.
                                                      Consequently, the Court finds that Plaintiff has not shown cause why
                                   9                  this case should not be dismissed and IFP should not be denied under
                                                      Section 1915(g).
                                  10
                                                      In sum, Plaintiff was given the opportunity to be heard on the question
                                  11                  of whether the instant action is subject to dismissal under section
                                                      1915(g), see Andrews, 398 F.3d at 1120-21, and his response to the
                                  12                  Court’s Order to Show Cause fails to establish that section 1915(g)
Northern District of California
 United States District Court




                                                      does not apply.
                                  13
                                                      Accordingly, this action is hereby DISMISSED without prejudice to
                                  14                  Plaintiff’s refiling his claims in a new case in which he pays the filing
                                                      fee, and the amended complaint, filed May 11, 2018 (dkt. 10), is
                                  15                  hereby STRICKEN. Plaintiff’s requests to proceed IFP are DENIED.
                                                      Dkt. 9, 12.
                                  16
                                       Dkt. 24 at 2-3. Thus, in its March 15, 2019 Order, the Court dismissed the action without
                                  17
                                       prejudice to bringing in a paid complaint and issued judgment. Dkts. 24, 25.
                                  18
                                              On April 16, 2019, Plaintiff filed a notice to appeal. Dkt. 28.
                                  19
                                              On April 29, 2019, Plaintiff filed a motion entitled, “Motion to Vacate Judgment [Pursuant
                                  20
                                       to] F.R.C.P. section 59(e) and Request for Complaint and Record Excerpts and Exhibits Filed
                                  21
                                       Therewith for Appeal Briefing.” Dkt. 31. Because Plaintiff has already filed his appeal, his
                                  22
                                       request for copies of the complaint and exhibits is DENIED as moot. Dkt. 31. Thus, the Court
                                  23
                                       will address his motion to vacate judgment, which is construed as a motion for reconsideration.
                                  24
                                              Where the Court’s ruling has resulted in a final judgment or order, as here, a motion for
                                  25
                                       reconsideration may be based either on Rule 59(e) (motion to alter or amend judgment) or Rule
                                  26
                                       60(b) (motion for relief from judgment) of the Federal Rules of Civil Procedure. Because
                                  27
                                       Plaintiff’s motion was not filed within ten days of entry of judgment, as is required for a Rule
                                  28
                                                                                         2
                                   1   59(e) motion, it will be treated as a Rule 60(b) motion.

                                   2          Rule 60(b) provides for reconsideration where one or more of the following is shown:

                                   3   (1) mistake, inadvertence, surprise or excusable neglect; (2) newly discovered evidence which by

                                   4   due diligence could not have been discovered before the Court’s decision; (3) fraud by the adverse

                                   5   party; (4) the judgment is void; (5) the judgment has been satisfied; (6) any other reason justifying

                                   6   relief. Fed. R. Civ. P. 60(b); School Dist. 1J v. ACandS Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

                                   7   “Rule 60(b) [] provides a mechanism for parties to seek relief from a judgment when ‘it is no

                                   8   longer equitable that the judgment should have prospective application,’ or when there is any other

                                   9   reason justifying relief from judgment.” Jeff D. v. Kempthorne, 365 F.3d 844, 853-54 (9th Cir.

                                  10   2004) (quoting Fed. R. Civ. P. 60(b)).

                                  11          Subparagraph (6) requires a showing that the grounds justifying relief are extraordinary.

                                  12   Mere dissatisfaction with the Court’s order, or belief that the Court is wrong in its decision, are not
Northern District of California
 United States District Court




                                  13   grounds for relief under subparagraph (6) or any other provision of Rule 60(b). “‘[T]he major

                                  14   grounds that justify reconsideration involve an intervening change of controlling law, the

                                  15   availability of new evidence, or the need to correct a clear error or prevent manifest injustice.’”

                                  16   Pyramid Lake Paiute Tribe of Indians v. Hodel, 882 F.2d 364, 369 n.5 (9th Cir. 1989) (quoting

                                  17   United States v. Desert Gold Mining Co., 433 F.2d 713, 715 (9th Cir. 1970)).

                                  18          The Court finds nothing in Plaintiff’s allegations in his motion for reconsideration that

                                  19   merits reconsideration. In his two-paged motion for reconsideration, Plaintiff does not elaborate

                                  20   on any reasons for reconsideration, and instead he states he relies on the “moving papers”

                                  21   previously filed in this matter, which the Court has already considered. Dkt. 31 at 2. Thus, the

                                  22   Court finds that Plaintiff’s allegations present no grounds that warrant reconsideration. Therefore,

                                  23   the Court reaffirms its dismissal of his action pursuant to section 1915(g). Accordingly, his

                                  24   motion for reconsideration is DENIED. Dkt. 31.

                                  25          This Order terminates Docket No. 31.

                                  26          IT IS SO ORDERED.

                                  27   Dated: December 27, 2019                         ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  28                                                    United States District Judge
                                                                                         3
